Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Independent claims 12 and 21 each similarly recite “in the plan view, the protruding portion is a projection of the respective pixel electrode that extends beyond an edge of a remainder of the pixel electrode, the protruding portion having an edge representing a transition away from the remainder of the pixel electrode in a direction away from the remainder of the pixel electrode, the protruding portion having a width that is smaller than a width of the main portion, and the protruding portion of each pixel is entirely masked to prevent emission of light therefrom but so as not to affect emission of light from the main portion of the pixel” in combination with the other recited features of the claims, which are not taught singularly or in combination within the prior art.
The closest available prior art references (Kubota (US 2007/0108440); Kubota et al. (US 2008/0017860); Park et al. (US 2005/0139844)) teach a pixel electrode having a main portion and a protruding portion, however, fail to teach of the specifically claimed features as highlighted above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.